IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
ASTOR BENITEZ,

              Petitioner,

v.                                                     Case No. 5D17-867

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed May 5, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Astor Benitez, Jasper, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the January 12, 2017,

order denying Petitioner’s pro se motion for post-conviction relief filed in Case No.

2010-CF-541-L, in the Circuit Court in and for Orange County, Florida. See Fla. R. App.

P. 9.141(c)(6)(D).


       PETITION GRANTED.


PALMER, LAMBERT, and EDWARDS, JJ., concur.